DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Claim Status:
Claims 1 – 20 have been rejected under USC § 103.

Response to Section I  (Objection to Claims 6 and 13)
Regarding the argument on page 8, the claim objection section has been removed in light of applicant changing the term: “statistics” in claim 6 to “statistic” and the change of the language of: “a processor configured to:” to “a processor configured to perform operations including”

Response to Section II (Rejections of claims Under 35 USC § 102 and § 103)
Applicants arguments on page 9 have been considered but are ultimately moot in light of new art.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 13, 3 and 15, 4 and 16, 5 and 17,  8, 11 and 20, and 12 are rejected under 35 U.S.C. 102(a)(1) anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Konofagou et al. (US 20190167233 A1).

Regarding claims 1 and 13, Konofagou teaches an elasticity comparative measuring method and elasticity measuring device ([0005]: “The disclosed subject matter provides methods and systems for 3D ultrasound quasi-static elastography”), comprising: 
controlling, via a processor/a processor ([0015]: “signal processor” 105), configured to perform operations including controlling: 
an ultrasound probe to transmit a first ultrasound wave to a region of interest in a biological tissue ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a first plane wave) when the biological tissue is deformed ([0082]: “The samples were continuously compressed using a linear motor 201 up to a 3% compression at a motor speed of 3% compression per second”).
 receiving, via the ultrasound probe, echoes of the first ultrasound wave to obtain a first echo signal ([0082]: “…the radio-frequency (RF) backscattered echoes from each plane wave were recorded at a frequency of 10 MHz and stored in memory.”)
controlling, via a processor/a processor ([0015]: “signal processor” 105), configured to perform operations including controlling: 
an ultrasound probe to transmit a second ultrasound wave to a region of interest in a biological tissue ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a second plane wave) when the biological tissue is deformed ([0082]: “The samples were continuously compressed using a linear motor 201 up to a 3% compression at a motor speed of 3% compression per second”).
 receiving, via the ultrasound probe, echoes of the first ultrasound wave to obtain a second echo signal ([0082]: “…the radio-frequency (RF) backscattered echoes from each plane wave were recorded at a frequency of 10 MHz and stored in memory.”)
obtaining, via the processor, a first elasticity result corresponding to a first cross section in the region of interest according to the first echo signal ([0055]: “As shown for purposes of example in FIG. 3, multiple 3D volumes can be generated from two or more RFs. Each 3D volume can correspond to one or more RFs from a single ultrasound wave” and [0056]: “The method 100 can further include calculating at least one 3D displacement compared to a reference volume 103. For example, the 3D displacements, such as displacement in an axial, a lateral, and/or an elevational direction, can be determined as between two successive 3D volumes...”– the use of the RF signal from a fist plane wave to create a 3D volume which is then compared to a reference volume in order to calculate the 3D displacement corresponds to the obtaining of an elasticity result as the 3D displacement serves as the elasticity result).  
obtaining, via the processor, a second elasticity result corresponding to a second cross section in the region of interest according to the second echo signal ([0055]: “As shown for purposes of example in FIG. 3, multiple 3D volumes can be generated from two or more RFs. Each 3D volume can correspond to one or more RFs from a single ultrasound wave” and [0056]: “The method 100 can further include calculating at least one 3D displacement compared to a reference volume 103. For example, the 3D displacements, such as displacement in an axial, a lateral, and/or an elevational direction, can be determined as between two successive 3D volumes……” – the use of an RF signal from a second plane wave to create a 3D volume which is then compared to a reference volume in order to calculate the 3D displacement corresponds to the obtaining of an elasticity result as the 3D displacement serves as the elasticity result).  
wherein the first cross section is different from the second cross section ([0056]: “where the waves are emitted from different positions, the 3D displacement can reflect changes in the tissue geometry in space”)
and outputting, via a display, the first elasticity result and the second elasticity result ([0095]: “The final 3D axial strain volume was then displayed using Amira software” and [0178]: “The displacement and strain M-modes (FIGS. 24E and 24J respectively) displayed the temporal variation over the central line of the volumes and confirmed the results found” –Konofagou teaches displaying axial strains volumes and in a later embodiment, displaying displacement. It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to incorporate the displaying of the displacements in the later embodiment of Konofagou in order to provide the user with a visual of what is occurring at each step such that troubleshooting can be done at each step and because it is a known technique in the art to display results).   
wherein the outputting comprises: calculating an anisotropy parameter according to the first elasticity result and the second elasticity result ([0056]: “where the waves are emitted from different positions, the 3D displacement can reflect changes in the tissue geometry in space……the method 100 can further include integrating the 3D displacements to create a 3D cumulative axial strain volume 104”- The cumulative axial strain volume is the anisotropy parameter as it represent the displacements of the tissue at varying positions ).
and outputting the anisotropy parameter ([0095]: “The final 3D axial strain volume was then displayed using Amira software”).  

    PNG
    media_image1.png
    463
    775
    media_image1.png
    Greyscale
Fig. 3A – 3E with examiner added annotations

Regarding claims 3 and 15, Konofagou teaches the first cross section and the second cross section intersect with each other in the biological tissue ([0056]: “Where the waves are emitted from the same position at different times, the 3D displacement can reflect changes in the tissue geometry over time” – it is known to one having ordinary skill in the art that if the waves are emitted from the same position at different times, then the first and second cross section, corresponding to the first and second wave, are the same. The same cross sections means the cross sections intersect with each other).

Regarding claims and 4 and 16, Konofagou teaches wherein the biological tissue is deformed when the ultrasound probe is located at a first position ([0008]: “The compression can include….a compression by an ultrasound probe”), and the ultrasound probe is configured to transmit the first ultrasound wave to the region of interest ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a second plane wave)
wherein the first position is different from the second position ([0056]: “….where the waves are emitted from different positions…”);
and the biological tissue is deformed when the ultrasound probe is located at a second position ([0008]: “The compression can include….a compression by an ultrasound probe”), and the ultrasound probe is configured to transmit the second ultrasound wave to the region of interest ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a second plane wave)
wherein the first position is different from the second position ([0056]: “….where the waves are emitted from different positions…”).

Regarding claims 5 and 17, Konofagou teaches wherein controlling the ultrasound probe to transmit the first ultrasound wave to the region of interest/the processor controls the ultrasound probe to transmit the first ultrasound wave to the region of interest by: 
transmitting the first ultrasound wave in a first transmitting direction to the region of interest with the ultrasound probe ([0056]: “Where the waves are emitted from the same position at different times” – the term: “waves” indicates multiple waves and thus includes a first wave in a first direction”) and 
controlling the ultrasound probe to transmit the second ultrasound wave to the region of interest comprises: 
transmitting the second ultrasound wave in a second transmitting direction to the region of interest with the ultrasound probe ([0056]: “Where the waves are emitted from the same position at different times” – the term: “waves” indicates multiple waves and thus includes a first wave in a second direction”)
wherein the first transmitting direction intersects the second transmitting direction ([0056]: “Where the waves are emitted from the same position at different times, the 3D displacement can reflect changes in the tissue geometry over time” – it is known to one having ordinary skill in the art that if the waves are emitted from the same position at different times, then the first and second transmitting direction, corresponding to the first and second wave, are the same. The same transmitting directions means the directions intersect with each other).

Regarding claim 8, Konofagou teaches wherein the biological tissue is deformed by one or more of a vibration caused by [(1)] an external force, [(2)]  an ultrasound radiation force, or  [(3)] a pressing with the ultrasound probe (Konofagou teaches options 1 and 3 [0008]: “ The compression can include a natural compression, a motorized compression, a manual compression, a compression by an external source, and a compression by an ultrasound probe”). 

Regarding claims 11 and 20, Konofagou teaches wherein the region of interest comprises multiple regions of interest ([0056]: “….where the waves are emitted from different positions” – it is known to one having ordinary skill in the art that different positions indicate different regions of interest are being scanned), and the method further comprises: 
obtaining the anisotropy parameter corresponding to each of the multiple regions of interest according to the first elasticity result and the second elasticity result corresponding of the multiple regions of interest ([0056]: “….where the waves are emitted from different positions, the 3D displacement can reflect changes in the tissue geometry in space……the method 100 can further include integrating the 3D displacements to create a 3D cumulative axial strain volume 104”- The 3D displacement serve as the elasticity results and the cumulative axial strain volume is the anisotropy parameter as it represent the displacements of the tissue at varying positions/ regions of interest), respectively obtaining multiple anisotropy parameters corresponding to the multiple regions of interest([0058]: “In certain embodiments, the method can include emitting ultrasound waves to create 3D cumulative axial strain volumes at different positions in the target tissue. For example, the method can be repeated at two or more positions to obtain multiple 3D cumulative strain volumes”).
and outputting the multiple anisotropy parameters ([0058]: “The multiple 3D cumulative strain volumes can be assembled and/or integrated to obtain a single graphical representation of the 3D cumulative strain.”)

Regarding claim 12, Konofagou teaches wherein outputting the multiple anisotropy parameters comprises: mapping multiple the anisotropy parameters corresponding to the multiple regions of interest to a same coordinate system according to a spatial position distribution of the multiple regions of interest to obtain an anisotropy parameter distribution map corresponding to the multiple regions of interest  ([0058]: “The multiple 3D cumulative strain volumes can be assembled and/or integrated to obtain a single graphical representation of the 3D cumulative strain.” – It is known to one having ordinary skill in the art that to integrate the multiple cumulative strain volumes into one graphical representation would require the mapping of the strain volumes to the same coordinate system. Furthermore, as the axial volumes are all taken on the x, y, and z coordinate plane and displayed on the x, y, and z coordinate plane it can be reasonably inferred that the final strain volume will also be on the x, y, and z coordinate plane as depicted in all the figures showing the axial strain volumes (figure 4, 5, 6, 7, and 9))

Claims 2 and 14, 9 and 18, in addition to claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. in view of Toji (US 20170360408 A1).

Regarding claims 2 and 14, Konofagou teaches the method and device of claims 1 and 13, respectively, substantially as claimed. 
Konofagou does not teach wherein outputting a fist or second elasticity distribution map.
However, Toji, in the same field of ultrasound elastography, teaches wherein outputting the first elasticity result and the second elasticity result further comprises outputting a fist elasticity distribution map according to the fist elasticity result and a second elasticity distribution map according to the second elasticity result ([0120] Further, the elastic modulus calculator 112 may be configured to generate and display an elasticity image mapped to color information based on elastic modulus represented by elastic modulus frame data…. For example, an elasticity image may be generated in different colors in which coordinates for which the elastic modulus is equal to or greater than a certain value are red, coordinates for which the elastic modulus is less than the certain value are green, and coordinates for which elastic modulus could not be acquired are black. Thus, convenience for a user can be improved).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the display of the elasticity result of Konofagou with the  display of a elasticity distribution map as taught in Toji in order to improve user convenience (Toji [0120]: “Thus, convenience for a user can be improved”).

Regarding claims 9 and 18, Konofagou teaches controlling an ultrasound probe to transmit a first ultrasound wave to a region of interest in a biological tissue ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a first plane wave) when the biological tissue is deformed ([0082]: “The samples were continuously compressed using a linear motor 201 up to a 3% compression at a motor speed of 3% compression per second”).
and controlling an ultrasound probe to transmit a second ultrasound wave to a region of interest in a biological tissue ([0082]: “Simultaneously, 100 plane waves were emitted from the 2D-matrix array probe 202 at a rate of 100 plane waves per second …” – a 100 plane waves includes at least a second plane wave) when the biological tissue is deformed ([0082]: “The samples were continuously compressed using a linear motor 201 up to a 3% compression at a motor speed of 3% compression per second”). 
Furthermore, Konofagou does teaches shear wave imaging ([0067]: “In certain embodiments, the presently disclosed techniques and systems can be utilized for…shear wave imaging”) but does not go into detail as to the process of the transmission of the shear waves.
However, Toji, in the same field of ultrasound elastography, teaches wherein transmitting a first ultrasound beam to the biological tissue to generate a first shear wave in the biological tissue, and controlling the ultrasound probe to transmit the first ultrasound wave to the region of interest through which the first shear wave passes and transmitting a second ultrasound beam to the biological tissue to generate a second shear wave in the biological tissue, and controlling the ultrasound probe to transmit the second ultrasound wave to the region of interest through which the second shear wave passes ([0123: “FIG. 9 is a schematic diagram showing an outline of a process of an integrated SWS [“shear wave speed”] sequence in the ultrasound diagnostic device 100. An SWS sequence by the ultrasound diagnostic device 100 includes… a step (1b) of transmitting a push wave pulse PPP to transmit a push wave PP that converges on a specific site F in a subject, in order to excite a shear wave in the subject” – As the shear wave is a sequence of waves, there is a first shear wave and second shear wave in the sequence). 
wherein the region of interest through which the first shear wave passes is the same region of interest through which the second shear wave passes ([0123: “FIG. 9 is a schematic diagram showing an outline of a process of an integrated SWS [“shear wave speed”] sequence in the ultrasound diagnostic device 100. An SWS sequence by the ultrasound diagnostic device 100 includes… a step (1c) of repeated (m) times transmission and reception of a detection wave pulse PWP1 for detection wave PW1 transmission and reception through a region of interest ROI” – As the transmission is repeated the pulse sequence containing a first and second wave pulse passes through the same ROI). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the method of Konofagou of propagating waves throughout the body with the method of using shear waves in Toji in order to non-invasively and easily measure hardness of a tumor mass found in organs and body tissues (Toji – [0004]: “This can non-invasively and easily measure hardness of a tumor mass found in organs and body tissues, and is therefore useful in investing tumor hardness in cancer screening tests and evaluating hepatic fibrosis in examination of liver disease”)

Regarding claims 10 and 19, Konofagou teaches wherein a propagation direction of the first wave is different from a propagation direction of the second wave ([0056]: “…the waves are emitted from different positions…”) and Toji teaches using shear waves ([0002] The present disclosure relates to ultrasound diagnostic devices and ultrasound diagnostic device control methods, and in particular to tissue elastic modulus measurement by using shear waves).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the method of Konofagou of propagating waves in different directions with the method of using shear waves in Toji for a more accurate measurement of tumor hardness (Toji – [0004]) by measuring in different directions as tumors can exhibit heterogenous shapes which is supported in [0004] of Konofagou ( “tumors exhibit heterogeneous shapes”)


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. as evidenced by Geer. (“Least squares estimation”. Encyclopedia of Statistics in Behavioral science. 2005). 

Regarding claim 6, Konofagou teaches wherein the anisotropy parameter comprises a comprises a secondary statistic based on the first elasticity result and the second elasticity result (Konofagou – [0057]: “The 3D cumulative axial distributions can be estimated from the 3D cumulative displacements by applying a least-squares estimator” – it is known to one having ordinary skill in the art that the least square estimation minimizes the squared discrepancies between observed data, in this case serves the first and second 3D displacements (first and second elasticity results) and thus it comprises a secondary statistic based on the fist and second elasticity result. See: Geer for support on the principles of the least squares estimation method) and the anisotropy parameter includes a comparative analysis result of elasticity results obtained in different cross sections (Konofagou – [0057]: “where the waves are emitted from different positions, the 3D displacement can reflect changes in the tissue geometry in space……the method 100 can further include integrating the 3D displacements to create a 3D cumulative axial strain volume 104”- As the displacements also reflect changes in the tissue geometry they serve as a comparative analysis result of the elasticity. These changes are then reflected in the cumulative axial strain volume (the anisotropy parameter) as it represent the displacements of the tissue at varying positions.  ).

Regarding claim 7, Konofagou teaches wherein the anisotropy parameter comprises at least one of [(1)] a ratio of the fist elasticity result and the second elasticity result, [(2)] a difference between the first elasticity result and the second elasticity result, [(3)] and a function of the ratio of the difference between the first elasticity result and the second elasticity result (Konofagou teaches (3) in [0100]: “3D quasi-static elastography was first applied to a two-layer gelatin phantom…The 3D cumulative axial strain volume following a 3% compression was formed, as described in the methods….The observed strain contrast was calculated and gave a value of C=14.8 dB…” and  “[0096] Two slices in the x-z and y-z plane of the 3D axial strain volume were displayed for the case of the inclusion phantoms and the liver. A region of interest (ROI) was arbitrarily applied at the strain boundary of the two layers phantom, around the inclusions and the ablation lesion. The absolute strain values were averaged inside (                        
                            
                                
                                    S
                                
                                
                                    i
                                    n
                                
                            
                        
                    ) and outside (                        
                            
                                
                                    S
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    ) the ROI with associated standard deviations and an observed strain contrast (C) was calculated according to Formula 1, below:                         
                            C
                            =
                            20
                            
                                
                                    
                                        
                                            log
                                        
                                        
                                            10
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    o
                                                    u
                                                    t
                                                
                                            
                                        
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                    ” – the calculation of the strain ratio serves as the function o the ratio of the difference between the first and second elasticity result as the strain is based on an assessment of the 3D cumulative axial strain volume which is derived from the 3D displacements (first and second elasticity results). Konofagou also teaches (2) in [0057]: “The 3D cumulative axial distributions can be estimated from the 3D cumulative displacements by applying a least-squares estimator” – it is known to one having ordinary skill in the art that the least square estimation comprises taking a difference between two results, in this case the 3D displacements which serve as the first and second elasticity result. See: Geer for support on the principles of the least squares estimation method). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793